Citation Nr: 0725265	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  00-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
post-traumatic stress disorder (PTSD), and, if so, whether 
the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1971 to 
September 1980 in the U.S. Marine Corps as a wireman and 
ammunitions technician; in service, he also completed 
security guard school.  He was born in 1951.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, originally denied the veteran's 
claim for service connection for PTSD in April 1994; a timely 
appeal was not file and that decision became final.  The VARO 
with current jurisdiction is Phoenix, Arizona.

The veteran endeavored to reopen his claim in 1999, and it is 
from the action taken by the VARO in December 1999 which 
denied reopening of the claim that this appeal is brought to 
the Board of Veterans' Appeals (Board).

Service connection is in effect for laceration scar of the 
right ear and laceration scar, plantar aspect of the left 
foot, each evaluated as noncompensably disabling.

During the course of the current appeal, the veteran has 
withdrawn the issue of entitlement to service connection for 
degenerative arthritis of the dorsolumbar spine.  Also during 
the course of the current appeal, the appellant has found to 
be entitled to both VA non-service-connected disability 
pension benefits and Social Security Administration (SSA) 
disability benefits. 

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VARO in 
January 2007; a transcript (Tr.) is of record. 

The reopened claim is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required on the part of 
the appellant.



FINDINGS OF FACT

1.  In a rating decision in April 1994, the RO denied service 
connection for PTSD on the basis of no valid stressors and 
absent a verified diagnosis of PTSD; that decision was not 
appealed, and became final.

2.  The additional evidence added to the record since the 
1994 decision, by itself and/or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for PTSD, and raises a possibility of 
substantiating that claim.


CONCLUSION OF LAW

Evidence received since the final April 1994 VARO 
determination wherein the RO denied service connection for 
PTSD is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2006).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Pursuant to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  In this regard, the Board notes that the Court of 
Appeals for Veterans Claims has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  Specifically, the Court took notice of the change in 
criteria from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.

Corroboration of every detail, including the veteran's 
personal participation, is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is that of whether PTSD has been 
objectively found to be etiologically linked with one or more 
confirmed stressors.  See 38 C.F.R. § 3.304(f).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in 2002, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990, which was the last final 
adjudication which disallowed the veteran's claim.

The appellant's claim initially turns upon the legal issue as 
to whether any of the evidence submitted since 1994 is new 
and material as to the central issues of verification of 
stressors, chronicity, and current diagnosis. 

At the time of the 1994 VARO action, there was an absence of 
certified stressors as well as a definitive diagnosis of 
PTSD.  

Since then, the evidence submitted has included extensive 
evidence with regard to (1) the veteran's in-service 
stressors, which have now been conceded by the VARO (and are 
included in the SSOC issued in June 2006); and (2) diagnoses 
of several acquired psychiatric problems including PTSD.  

The veteran had active service from December 1971 to 
September 1980 in the U.S. Marine Corps as a wireman and 
ammunitions technician; in service, he also completed 
security guard school.  Specifically. the veteran has 
variously reported a number of in-service stressors.  He 
indicates that he was in Okinawa and Subic Bay with 
munitions, which were ferried to Vietnam, off- and on-loaded 
at DaNang where he did some monitoring of such actions; that 
he had another tour of Okinawa during which time he was on 
the USS MOBILE which was called on to resupply Marines who 
were participating in the SS MAYAGUEZ seizure incident off 
the coast of Thailand, in which the American crew was taken 
captive and eventually rescued with numerous casualties; the 
first two helicopters to try to unload munitions were shot 
down and all service personnel onboard were killed, and he 
was on the third, which was successful.  (The official Marine 
Corp history now in the file confirms his allegations in that 
regard as related to his unit assigned to Camp Hansen, 
Okinawa, and the experiences of that unit at the time to 
which he was therein assigned).  He named service personnel 
killed, maimed by virtual decapitation and/or otherwise 
injured during these incidents.  Some of their names have 
been verified and circumstances confirmed in data now of 
record.  

This evidence presented in the aggregate in this case since 
1994 is new, in the sense that it was not previously of 
record.  And, when considered with the previous evidence of 
record, it relates to unestablished facts necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.

Therefore, the Board finds that the evidence received in 
conjunction with the service connection claim for PTSD is new 
and material.  Having found that the evidence is new and 
material, further adjudication of the claim on the merits is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

With regard to VA's duty to notify and assist the veteran in 
his claim, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), established new requirements regarding such notice in 
reopening claims.  Clearly, in this matter, the RO amply 
advised the veteran as to the basis for the previous denial 
and the necessary evidence to reopen the claim and obtain 
benefits.  The Board herein approves the reopening of the 
claim and, to the extent that the VARO has substantively 
addressed the claim with regard to PTSD on the basis of all 
evidence of record, the veteran has been extended every 
possible procedural benefit.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD; to that extent the claim is granted.  


REMAND

A review of the post-service clinical information shows a 
number of psychiatric diagnoses.  On VA hospital care in the 
mid 1980's, the veteran was felt to have alcohol abuse 
problems and later drug use.  Marijuana possession was 
indicated in at least one incident documented in his recently 
acquired complete 201 file from service.

Since then, the veteran has been seen for major depression, 
PTSD, bipolar disorder, and personality disorders.  One 
mental health counselor has suggested that he is experiencing 
a PTSD which pre-existed service but was aggravated therein; 
there is some indication that this diagnosis may be tacitly 
acknowledged by a psychiatrist, but that specific 
confirmation is not seemingly in the file.  In recent 
clinical observations, he has had repeated suicidal ideation, 
significant anger and depression and recurrent auditory and 
visual hallucinations, although it is unclear whether these 
are due to a psychosis or not.

The veteran has reported that he now has recurring nightmares 
and recollections of the stressful incidents.  Tr. at 8.  
(Clinical reports confirm that he has worse problems on the 
annual anniversaries of some of these alleged incidents, as 
documented in the files).  He has testified that the recent 
death of his fiancée put him into greater depression with 
restlessness and anxiety; and that he had not had recent 
treatment in 3 years since he moved to Arizona.  Tr. at 8.  
He has been seen by a female "VA employed" psychiatrist, 
Dr. Donnelly, and the Vet Center had been suggested in 
Prescott when he living there.  Since he had moved, he was 
unsure where he might go for counseling.  Tr. at 18.  It 
remains unclear whether Dr. Donnelly is at a VA facility or 
elsewhere, but in any event, her records should be obtained.  
The veteran testified that he had also received helpful 
counseling while in the Arizona Penal System.  Tr. at 19.  In 
the meantime, he said he would probably try to get care at 
Wickenburg which was convenient, or the VA in Prescott.  Tr. 
at 22-23.

It is noted that he is in receipt of SSA benefits purportedly 
based on diagnoses of PTSD and his back disability.  Tr. at 
6.  Since these were primarily based on VA clinical records, 
it would appear that probably all pertinent VA records are in 
the file.  However, this should be clarified in the event 
that additional psychiatric evaluation reports are therein 
available.

There are also additional clinical records apparently 
available from a VA outpatient facility and a Dr. Donnelly, 
described at the personal hearing.  

In any event, a definitive diagnosis must be provided based 
on appropriate psychiatric evaluations and studies.  And as 
discussed at the personal hearing, the veteran is entitled to 
an additional VA examination in that regard. 


Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  Complete mental health records should be 
obtained from SSA; from all private facilities and 
physicians including in Wickenburg; and all VA 
facilities in Arizona including in outpatient 
facilities and located in Prescott and Phoenix, 
and Vet Centers; and from the aforementioned Dr. 
Donnelly, after further identification and 
appropriate release from the veteran as necessary.  
Records should also be obtained from his 
counseling within the penal system, after 
appropriate release from the veteran.

3.  The veteran should then be given a psychiatric 
examination to determine the exact nature, extent 
and etiology of all psychiatric disabilities. 

a.  If PTSD is diagnosed, an opinion should be 
rendered as to whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that this disorder is causally 
related to stressor events in service, or 
whether such a causal relationship to service 
is unlikely (i.e., less than a 50-50 
probability).

b.  If another psychiatric disorder is 
diagnosed, an opinion should be rendered as to 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
such disorder was first manifested in service, 
or whether in-service onset is unlikely (i.e., 
less than a 50-50 probability).

c.  If it is determined that the veteran had 
psychiatric problems before service, these 
should be characterized and a determination 
made as to whether anything in service changed 
the pre-existing pathology, and if so, and in 
what manner, i.e., was it aggravated (i.e., 
permanently increased in severity) in service?

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

e.  Note: The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability.

f.  All indicated special studies deemed 
necessary must be conducted.  A complete 
rationale for the opinions expressed must be 
provided.

4.  The case should then be reviewed by the 
VARO/AMC, and if the decision remains 
unsatisfactory, a SSOC should be issued, and the 
veteran and his representative given a reasonable 
opportunity to respond.  The case should then be 
retuned to the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


